IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION
LONNIE KADE WELSH, )
)
Plaintiff, )
)
v. )
)
CORRECT CARE, LLC, et al., )
)
Defendants. ) Civil Action No. 5:17-CV-095-C

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge therein advising the Court that Defendants’ Motion to Dismiss should be
granted and that Plaintiff’s Complaint should be dismissed with prejudice. '

The Court conducts a de novo review of those portions of the Magistrate Judge’s report or
specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C,
§ 636(b)(1)(C). Portions of the report or proposed findings or recommendations that are not the
subject of a timely objection wil! be accepted by the Court unless they are clearly erroneous or
contrary to law. See United States y. Wilson, 864 F.2d 1219, 1221 (Sth Cir. 1989).

After due consideration and having conducted a de novo review, the Court finds that
Plaintiff's objections should be OVERRULED. The Court has further conducted an
independent review of the Magistrate Judge’s findings and conclusions and finds no error. It is

therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby

 

' Plaintiff timely filed objections to the Magistrate Judge’s Report and Recommendation on
February 13, 2020. See Doc. 85.
ADOPTED as the findings and conclusions of the Court. For the reasons stated therein,
Defendants’ Motion to Dismiss is hereby GRANTED and Plaintiff's Complaint is DISMISSED
with prejudice.’

,_ 4
SO ORDERED this 44 day of February, 2020,

 

 

 

? All remaining pending motions are hereby DENIED AS MOOT.

2
